department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c o f f ic e o f o f f ic e o f c h ief c o u n sel c h ief c o u n sel date number info release date cc intl br1 genin-136345-02 uil reference treaty tax exemption for research activities dear we are responding to your letter to the department of the treasury dated date your letter did not reach our office until date you have requested general information regarding the application of the united_states - china income_tax treaty treaty 1988_1_cb_414 reprinted in tax_treaties cch to chinese researchers who engage in research activities at educational institutions or scientific research institutions in the united_states you have asked whether payments to such researchers qualify for exemption from u s income_tax under article of the treaty in response to your request we are providing the following general information pursuant to section dollar_figure of revproc_2002_1 i r b date this information_letter is advisory only and has no binding effect on the internal_revenue_service if you require a definitive determination of the law applicable to your particular facts you should submit a request for a private_letter_ruling pursuant to the rules set forth in section of revproc_2002_1 the revenue_procedure is available on the internet at http www irs gov ind_info bullet html article teachers and lecturers of the treaty provides as follows an individual who is or immediately before visiting a contracting state was a resident of the other contracting state and is temporarily present in the first-mentioned contracting state for the primary purpose of teaching giving lectures or conducting research at a university college school or other accredited educational_institution or scientific research institution in the first-mentioned contracting state shall be exempt from tax in the first-mentioned contracting state for a period not exceeding three years in the aggregate in respect of remuneration for such teaching lectures or research genin-136345-02 the treasury_department technical explanation of the treaty reprinted in tax_treaties cch gives an example to illustrate how the three-year exemption period is aggregated the technical explanation contains the following this article provides that a resident of a contracting state who goes to the other contracting state for the primary purpose of teaching lecturing or conducting research at an accredited educational_institution or scientific research institution in that other state will be exempt from tax in that other state on the remuneration for such activities for a period of up to three years in the aggregate thus for example a resident of china who visits the united_states to conduct research at the national institute of health nih for two years and returns to china for a year and then comes back for another year of research at nih in would be exempt from tax on his nih remuneration for each of the three years however if he stayed at nih in or returned at a later time the exemption would no longer be available the exemption provided in this article is not available if the research is not undertaken in the public interest but for the private gain of a specific person or persons the report of the senate foreign relations committee on the treaty reprinted in tax_treaties cch points out that the income_tax exemption only applies to income earned for teaching giving lectures or conducting research the exemption does not apply to any other kind of income earned by the individual the report includes the following example under this provision a u s professor for example who visits china for nine months for the primary purpose of teaching at a chinese university will be exempt from chinese tax on remuneration the professor receives for the teaching however the professor may be taxed by china under the 183-day-presence-rule of article on any other independent personal services income eg income from consulting that the professor may earn while in china we hope this information is helpful to you as noted above if you require a definitive determination of the law applicable to your particular facts you should submit a request for a private_letter_ruling sincerely m grace fleeman senior counsel office of associate chief_counsel international branch
